Citation Nr: 0209732	
Decision Date: 08/13/02    Archive Date: 08/21/02

DOCKET NO.  00-02 130A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim for service connection for 
arthritis.

2.  Entitlement to service connection for arthralgia and 
neuralgia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Acosta, Counsel



INTRODUCTION

The veteran served on active duty from December 1942 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal partly from an October 1999 rating decision 
of a Department of Veterans Affairs (VA) Regional Office (RO) 
which found that new and material evidence had not been 
submitted sufficient to reopen a claim for service connection 
for arthritis.  The veteran also appeals a January 2001 RO 
decision which denied service connection for arthralgia and 
neuralgia.  The veteran testified at a Travel Board hearing 
in April 2002.  

The Board notes that the veteran appeared to allege, in a 
December 1999 statement, clear and unmistakable error (CUE) 
in a Board decision.  Review to determine whether CUE exists 
in a final Board decision may be initiated by the veteran, by 
motion.  See 38 C.F.R. § 20.1400(a).  However, in order for 
such revision to be undertaken, the written motion must set 
forth clearly and specifically the alleged CUE, or errors, of 
fact or law in the Board decision, the legal or factual basis 
for such allegations, and why the result would have been 
manifestly different but for the alleged error.  
Additionally, the motion must be filed with the Board, not 
with the RO, at the following address:  Director, 
Administrative Service (014), Board of Veterans' Appeals, 810 
Vermont Avenue, NW, Washington, DC  20420.  See 38 C.F.R. 
§ 20.1404.  Accordingly, the veteran is hereby advised that 
if he wishes to file a Board CUE motion, he should follow the 
above procedure; however, the matter is not currently before 
the Board.


FINDINGS OF FACT

1.  A June 1989 Board decision denied service connection for 
arthritis.  Some of the additional evidence that has been 
submitted since the June 1989 Board decision has not 
previously been considered and is significant enough to 
warrant consideration in order to fairly decide the merits of 
the claim for service connection for arthritis.

2.  Based on all the evidence, arthritis began years after 
service and was not caused by any incident of service.

3.  Arthralgia and neuralgia mean, respectively, joint and 
nerve pain, and as such do not constitute actual disabilities 
for VA service connection purposes.  A chronic disability 
manifested by arthralgia and neuralgia was not present in 
service or for years later and was not caused by any incident 
of service. 


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted since the 
June 1989 Board decision that denied a claim for service 
connection for arthritis, and that claim is reopened.  38 
U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.156 (2001).

2.  Considering all the evidence, arthritis was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2001).

3.  A disability claimed as arthralgia and neuralgia was not 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

A review of the file reveals that the veteran served on 
active duty from December 1942 to January 1946.  He gave a 
two-year history of transient aching pains in the left side 
of the jaw, the shoulders, thighs, knees, and legs, on VA 
medical examination in August 1946.  The episodes of pain 
usually lasted from several hours to two days.  The physical 
examination was, however, entirely negative, as there was no 
evidence of swelling, limitation of motion, crepitus, muscle 
spasm, or atrophy in any joint/muscle, and the only abnormal 
finding consisted of some tenderness over the left 
temporomandibular articulation, which was the basis for the 
diagnosis of relaxation of capsule tempero-mandibular joint, 
per X-Ray.

In an August 1946 rating decision, the RO denied service 
connection for a disability of the temporomandibular 
articulation, claimed as arthralgia of the jaw, on the basis 
that the claimed disability was considered a constitutional 
or developmental abnormality and, as such, not a disability 
for VA purposes.  The record does not show a timely appeal of 
that rating decision.

In a May 1970 rating decision, the RO denied service 
connection for arthritis, after finding no evidence in the 
record of arthritis during service or within one year after 
the veteran's separation from active military service, and no 
evidence of a link between the claimed arthritis and service.  
The evidence in the file at the time of that rating decision 
included the veteran's service medical records, which showed 
no diagnosis of arthritis, and references to neuralgia, in 
1944, and arthralgia, presumably associated with complaints 
of pain in the jaw, in 1946; and an August 1962 private 
radiological report revealing a normal cervical spine and a 
normal lumbar spine, with only minimal osteophyte formations 
in the lumbar spine.

An August 1987 private medical record reveals complaints of 
low back, left hip, neck, and upper back pain, and 
"arthritis," after having lifted manure and straining the 
lower back.  The veteran refused X-Rays, and the diagnosis 
was listed as right low back sprain associated with muscle 
strain and possible arthritis.  Another private medical 
record, undated, but presumably also produced in 1987 (when, 
according to that record, the veteran was 63 years old) 
reveals complaints of cervical and shoulder distress for the 
past 20 to 25 years, and an impression that the veteran 
suffered from a "long neuro muscular disorder" which had 
become worse with time and included spinal nerve root 
irritation at C3 through C5, with concomitant muscle 
involvement with the cervical musculature sterno-cleido-
mastoedeus and trapezius muscles, spinal arthralgia in the T1 
through T5 area, and limitation in the supra spinal ligament.

On VA medical examination in January 1988, the veteran 
complained of arthritic pain in the neck, left hip, and 
knees.  Diffuse arthritis, by history, was diagnosed.

By rating decision dated in February 1988, the RO again 
denied a claim of entitlement to service connection for 
arthritis, on the same basis as before (i.e., the lack of 
competent evidence of the manifestation of this disability 
during service or within a year after service, and a nexus 
opinion).  The veteran appealed this decision to the Board.

In a decision dated in June 1989, the Board denied the 
veteran's claim for service connection for arthritis.  The 
veteran requested reconsideration of this decision, but the 
motion was denied by the Board, in February 1991.

In August 1999, the veteran requested the reopening of his 
claim for service connection for arthritis.  In support of 
his claim, he submitted photocopies of records showing 
private medical treatment between 1991 and 1999 for a variety 
of physical complaints, to include prostate problems, 
hemorrhoids, sebaceous cysts, lower extremity edema, 
dizziness, and headaches, and radiological findings of lumbar 
spondylosis and stenosis due to facet joint hypertrophy.

The RO denied the veteran's request to reopen his previously 
denied claim for service connection for arthritis in an 
October 1999 rating decision, after concluding that none of 
the evidence submitted was new and material.  Shortly after 
this rating decision, the veteran submitted two statements 
from private physicians, both dated in October 1999.  The 
first statement, from Dr. Robert Rook, indicates that the 
veteran had suffered "from arthritis and neuralgia relating 
back to the 1940's," that he now had degenerative arthritis 
of the hips and lumbar area, "as this has progressed over 
the years," and that spinal stenosis, another result of 
long-standing disease, was also present.

The second October 1999 statement is from  Dr. George Gray, 
who stated that in 1991 he first saw the veteran who brought 
with him medical records dated as early as 1984, and that the 
veteran gave a history of multiple arthralgias/arthritis for 
many years, which the veteran said started while on active 
duty.  Dr. Gray said he had no reason to doubt his history, 
however certainly there was no way of proving it one way or 
the other.  Dr. Gray also stated that the veteran had severe 
osteoarthritis and degenerative disc disease of the lumbar 
spine and both hips and that exactly when this began via a 
plain film X-ray is absolutely impossible to determine.  He 
further said that, while the condition had been ongoing most 
likely for many years, when this began and why it began are 
absolutely impossible to determine.  He elaborated by 
indicating that the symptoms and X-Ray findings could have 
started back in the 1940s and progressed to this time, 
pointed out that the degenerative changes in the lumbar spine 
would possibly not be injury related, but a result of genetic 
predisposition, and concluded by saying the following:

The fact that his arthritis began in the 
service I really don't have any argument 
with and given the severity and 
acceleration would tend to agree with.  
Whether or not it is injury related 
during the service is doubtful and 
unknown.

In another statement, dated in December 1999, Dr. Rook 
indicated that he had followed the veteran for arthralgia and 
neuralgia in the legs and arms for several years, that it was 
notable that this has been going on since World War II and 
continues at this point, that the veteran's biggest problem 
continued to be his arthralgia and neuralgia, and that he 
continued to be followed on a regular basis.

In a statement, also dated in December 1999, Dr. Gray made 
reference to the service medical records mentioning 
complaints of arthralgia and neuralgia, confirmed that the 
veteran had suffered from "that" since his becoming a 
patient of his in August 1991, and that "I have no reason to 
believe that the arthralgia and neuralgia that he has 
experienced in 1943 and 1944, especially knowing his history 
and seeing his x-rays, are not the same arthralgia, arthritis 
and neuritis that he experiences to this day."

By letter dated June 15, 2000, the RO asked the veteran to 
submit medical evidence in support of Dr. Gray's opinion of 
December 1999.  The veteran responded to this request, by 
indicating, in a June 2000 statement, that he had already 
submitted "countless records of treatment" from Dr. Rook 
and Dr. Gray, and that "[t]his is not a new claim requiring 
initial development."  Therefore, he asked the RO to review 
once again "the voluminous treatment records and doctors' 
statements of record" and said that, except for a VA medical 
examination, he believed that "this case is ready to rate."

In a January 2001 rating decision, the RO denied a claim for 
service connection for neuralgia and arthralgia.  The veteran 
thereafter initiated and perfected his appeal of this rating 
decision.

On VA neurological disorders examination in October 2001, the 
veteran said that he had had pain in his temporomandibular 
joints during service, which had been referred to as 
"arthralgia-neuralgia."  He also complained of headaches.  
The neurological examination was essentially normal, and the 
impression and further comment from the examiner were as 
follows:

Chronic muscle tension type headaches as 
described above.  The time of onset of 
these cannot be documented based on 
information available.  Neurological 
examination is within normal limits at 
this time.  No other neurological 
disorders are noted at this time.

It is the opinion of the examiner that 
this man describes temporomandibular 
joint dysfunction while he was in the 
military and that this should not be 
referred to as neuralgia.

On VA joints medical examination in October 2001, the 
examiner made reference, at the outset, to the in-service 
mention of "arthralgia, ... pain in jaws, ... and neuralgia."  
He then discussed the post-service records showing only 
abnormal right jaw joint movement in June 1946; treatment for 
a "long neuromuscular disorder" in 1984; treatment for low 
back and left hip pain, to include neck and upper back 
arthritic changes in August 1987; and MRI findings of lumbar 
stenosis and spondylosis in December 1997.  It was noted that 
the veteran was "unclear as to his symptoms in his joints, 
consistently relating them to his present day symptoms," 
which he described as pain in his hips and lumbar area, with 
occasional radiation into the lateral left lower extremity.  
The veteran declined having X-Rays "to avoid irradiation," 
but brought private X-Ray reports.  The examination revealed 
limitation of range of motion of some of the veteran's 
musculoskeletal joints, to include those in the left knee, 
both hips, and lower back.  The private films were reviewed, 
and they revealed excrescences on the acetabular rims of both 
hip joints, calcium or bone formation in the joint capsule, 
phleboliths in the pelvic space, and spurring at the L4 
level.  The impression was listed as osteoarthritis, 
generalized, and the examiner furnished the following 
opinion:

The patient's SMRs are limited.  The 
entries that are present list diagnoses 
that are extremely cloudy and very 
generalized.  The separation examination 
shows no residual disability.

I am unable to clearly and definitely 
associate the patient's present 
disability and chronic disease with the 
arthralgia/neuralgia mentioned in the 
patient's limited service record.

The patient is severely limited because 
of pain and has severe functional loss 
because of the effects of the condition 
of his musculoskeletal system at present.

At the April 2002 Travel Board hearing, the veteran 
essentially restated his contentions of record to the effect 
that he believed that his arthritis was causally related to 
his period of active military service and that he was also 
entitled to be service-connected for neuralgia and 
arthralgia.  He was advised that his appeal would be held in 
suspense for 60 days to give him an opportunity to submit any 
additional pertinent evidence.  The 60-day period has 
expired, and no additional pertinent evidence has been 
received.

VA's duty to assist/notify

The Board notes that the veteran's claims file shows that 
through correspondence, the rating decisions on appeal, the 
statements of the case, and supplemental statements of the 
case, the veteran has been notified of the evidence necessary 
to substantiate his claims on appeal.  He has been afforded 
VA examinations.  Identified relevant private and VA medical 
records have been obtained to the extent possible.  The 
veteran and was recently provided a 60-day period to submit 
additional pertinent evidence, which he failed to do.  The 
Board is satisfied that the notice and duty to assist 
provisions of the law have been satisfied.  See 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159).

Whether new and material evidence has been submitted 
sufficient to
 reopen a claim for service connection for arthritis

Whenever the Board disallows a claim, a claim based upon the 
same factual basis may not be considered.  38 U.S.C.A. § 
7104(b).  A decision of the Board is final unless the 
Chairman orders reconsideration.  38 U.S.C.A. §§ 7103(a) and 
7104(a); 38 C.F.R. § 20.1100.  Since the veteran's request 
for reconsideration was denied by the Board in this case, the 
June 1989 Board decision is final.

Once a decision is final, VA has no jurisdiction to once 
again consider the claim on the merits, unless the veteran 
submits new and material evidence.  See 38 U.S.C.A. § 5108.  

The question of whether additional evidence constitutes "new 
and material evidence" is to be answered in each particular 
case based on the definition provided by 38 C.F.R. § 3.156.  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

According to VA regulation, new and material evidence is 
evidence not previously submitted to agency decision-makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  The Board notes that the definition 
provided by Section 3.156(a) of the term "new and material 
evidence" was amended very recently, but the amendment 
applies to any claim to re-open a finally decided claim 
received on or after August 29, 2001.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).  Insofar as the veteran's application 
to reopen in the present case was received in 1999, the 
amendments are not applicable to his case.

In the present case, the veteran's claim for service 
connection for arthritis was denied in a June 1989 Board 
decision.  That decision is final.  38 U.S.C. § 4004(b) 
(1988); 38 C.F.R. § 19.104 (1988); currently codified at 38 
U.S.C.A. § 7104 (West Supp. 2001); 38 C.F.R. § 20.1100 
(2001).  That was also the last disallowance of the claim in 
this case prior to the October 1999 rating decision.

The evidence associated with the file after the June 1989 
Board decision includes private medical records that are not 
pertinent to the issue of entitlement to service connection 
for arthritis and, as such, do not constitute "new and 
material evidence."  However, the newly submitted evidence 
also includes private medical statements dated in October and 
December 1999, as well as VA medical examination reports 
dated in October 2001.  Such evidence was not previously 
considered, is pertinent to the claim for service connection 
for arthritis, and is significant enough to warrant 
consideration in order to fairly decide the merits of that 
claim.  Therefore, the Board concludes that new and material 
evidence sufficient to reopen the previously denied claim for 
service connection for arthritis has been submitted.  The 
claim is, therefore, reopened.

In reviewing the veteran's reopened claim for service 
connection for arthritis on the merits, the Board first notes 
that service connection may be established for a disability 
from disease or injury that was incurred in or aggravated in 
the active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.

Service connection may be granted for any disease or injury 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain chronic diseases, such as 
arthritis, may also be rebuttably presumed if they are 
manifest to a compensable degree within one year after the 
veteran's separation from active military service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In the present case, the veteran served on active duty from 
1942 to 1946, and there is no competent evidence showing 
arthritis during service, within the presumptive period of 
one-year after service, or for many years later for that 
matter.  The earliest competent evidence in the file showing 
the manifestation of arthritis was produced in 1988, after 
more than 40 years had elapsed since service.  In an effort 
to substantiate his claim on appeal, the veteran submitted 
recent statements from Dr. Rook and Dr. Gray, both 
supporting, to some extent (as explained in the following 
paragraphs), the veteran's claim.

The statements from Dr. Rook opine that the veteran, whom he 
has been treating only "for several years," has arthralgia, 
neuralgia, and arthritis dating back to World War II.  It is 
readily apparent that Dr. Rook did not have the benefit of 
reviewing the veteran's VA claims file, has not been 
providing medical treatment to the veteran since the 1940s or 
1950s, and, more importantly, rendered an opinion based on 
the history provided by the veteran.  The Board must 
determine the weight to be afforded these particular medical 
opinions especially in light of what the United States Court 
of Appeals for Veterans Claims (the Court) has said in regard 
to medical opinions rendered based on the history provided by 
a claimant:  essentially, the Court has said that the Board 
is not required to accept doctors' opinions that are based 
upon an appellant's lay recitation of his medical history.  
Godfrey v. Brown, 8 Vet. App. 113, 121 (1995).  (See also, 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995), where the 
Court indicated that a bare transcription of a lay history is 
not transformed into competent medical evidence merely 
because the transcriber happens to be a medical 
professional.)

The statements subscribed by Dr. Gray confirm the current 
diagnosis of arthritis/osteoarthritis and express an opinion 
that the current disability if causally related to the in-
service notations of arthralgia and neuralgia.  This 
physician, however, did not start treating the veteran until 
1991, acknowledged, at least in his first statement, that his 
opinion was based on the veteran's history, which he said he 
had "no reason to doubt," and did not provide a rationale 
for his December 1999 opinion of causation.  As noted 
earlier, the RO asked the veteran to request additional 
information from Dr. Gray but the veteran declined to do so, 
instead requesting the RO to decide the claim on the evidence 
already of record.

The probative value of the opinions rendered by Dr. Rook and 
Dr. Gray are substantially reduced, as compared to the 
greater probative value assigned by the Board to the VA 
medical examination reports of October 2001, particularly the 
"joints" examination report.  The VA medical examination 
reveals that the examiner reviewed the veteran's claims file, 
to include the service medical records, thoroughly discussed 
the veteran's medical history, examined the veteran, and 
opined, based on his examination and review of the record, 
that he was unable to associate the veteran's present 
generalized osteoarthritis with the arthralgia/neuralgia 
mentioned in the limited service medical records.  The VA 
medical opinions rendered in this case are considered more 
complete and of greater probative weight than the private 
medical opinions subscribed in October and December 1999.

In short, the weight of the credible evidence demonstrates 
that arthritis was not present in service or for years later, 
and it was not caused by any incident of service.  Arthritis 
was not incurred in or aggravated by service.  The 
preponderance of the evidence is against the claim for 
service connection for arthritis.  Thus the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

Entitlement to service connection for arthralgia and 
neuralgia

As discussed earlier in this decision, the veteran's service 
medical records contain references to both neuralgia and 
arthralgia, and there are more current medical references to 
both symptoms in the veteran's file, to include in the 
December 1999 statement from Dr. Gray in which he said that 
he had no reason to believe that the arthralgia and neuralgia 
that were noted in service were "not the same arthralgia, 
arthritis, and neuritis that he experiences to this day."  
These facts notwithstanding, the Board notes that the veteran 
is claiming service connection for symptoms, rather than 
actual disabilities.  In this regard, it is noted that, in 
defining the term "occipital neuralgia," the Court has said 
that it refers to acute pain radiating along the course of 
nerve or nerves in the back of the skull.  Blanchard v. 
Derwinski, 3 Vet. App. 300, 301 (1992).  This definition 
conforms to the definition of the plain term "neuralgia" 
provided by the medical dictionary commonly used by the Court 
for medical definitions, of "pain extending along the course 
of one or more nerves."  See DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY 1127 (28th ed. 1994).  "Arthralgia" has been 
defined by the Court, again evidently citing Dorland's, as 
"pain in a joint."  See DeLuca v. Brown, 8 Vet. App. 202, 
203 (1995); Hayes v. Brown, 9 Vet. App. 67, 70 (1996).  See 
also DORLAND'S, at 140.

It is noted that the VA examiner who conducted the veteran's 
neurological examination of October 2001 attributed the 
veteran's complaints of neuralgia to a temporomandibular 
joint dysfunction syndrome.  This particular disability, as 
discussed earlier, was already found to be not service-
connected by the RO, in a rating decision rendered in August 
1946 that was never appealed.  Also, the veteran's complaints 
may be deemed as attributable to his arthritic condition, but 
the issue of entitlement to service connection for arthritis 
was already addressed, and denied, by the Board earlier in 
this decision.

In short, in vaguely claiming service connection for 
"neuralgia" and "arthralgia," without identifying specific 
areas of the body involved, the veteran is claiming service 
connection not for a particular disability, but for symptoms 
of nerve and joint pain.  VA law and regulation is clear in 
that service connection may be warranted for disability due 
to disease or injury shown to be causally related to service, 
not for symptoms such as pain.  Sanchez-Benitez v. West, 13 
Vet.App. 282 (1999).  By claiming service connection for 
symptoms of nerve and joint pain, rather than an actual 
disability, the veteran has submitted a claim that lacks 
legal merit or entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  

In any event, the weight of the evidence demonstrates that a 
chronic disability manifested by arthralgia an neuralgia was 
not incurred in or aggravated by service.  The preponderance 
of the evidence is against this claim for service connection.  
Thus the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

The reopened claim for service connection for arthritis is 
denied.

The claim for service connection for arthralgia and neuralgia 
is denied.


		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

